Exhibit 10.5 (a)
Tallgrass Office Lease
[Telecommunications Equipment]
AMENDMENT TO LEASE
     This Amendment to Lease (this “Amendment”) is made and entered into as of
this 28th day of November, 2007 by and between BOLINGBROOK INVESTORS, LLC, an
Illinois limited liability company (“Landlord”), and ULTA SALON, COSMETICS &
FRAGRANCE, INC., a Delaware corporation (“Tenant”).
Recitals
     A. Tenant has leased those certain Premises consisting of 82,468 rentable
square feet (the “Premises”) in the Building located at 1000 Remington
Boulevard, Bolingbrook, Illinois (the “Building”), pursuant to the terms and
conditions contained in that certain Office Lease entered into by and between
Tenant and Landlord dated April 17, 2007 (as hereby amended, referred to herein
as the “Lease”) by and between Landlord and Tenant.
     B. Landlord and Tenant desire to amend the Lease to allow installation of
Telecommunications Equipment (as hereinafter defined) and for certain other
purposes.
Agreements
     Now, Therefore, in consideration of the recitals, rent paid and to be paid
to Landlord and the covenants to be performed in accordance with the terms and
conditions hereinafter contained, Landlord and Tenant do hereby agree as
follows:
     1. Access to Roof and Installation of Telecommunications Equipment. So long
as the Lease is in effect, Landlord grants to Tenant the right to install and
maintain the following equipment: (a) Motorola PTP 58600 wi4 Fixed Point to
Point Wireless Ethernet Bridge (5.8 GHz Part Numbers) and (b) Motorola PTP 54600
wi4 Fixed Point to Point Wireless Ethernet Bridge (5.4 GHz Part Numbers), as
more particularly described on Exhibit A attached hereto and made a part hereof
(the “Equipment”), and cables, conduit, and other related incidental items
within utility chases and risers between the Premises and the roof as approved
by Landlord (collectively referred to herein as the “Telecommunications
Equipment”), in accordance with all the terms and provisions of this Amendment.
     (a) Tenant shall bear all costs of installation of the Telecommunications
Equipment, including Landlord-approved modifications required for the
installation and costs of fulfilling all the requirements set forth in this
Amendment.
     (b) Landlord shall approve the actual location of the Telecommunications
Equipment. Notwithstanding the foregoing, Landlord acknowledges that it has
already approved and shall allow Tenant to install said Telecommunications
Equipment in the location referenced on Exhibit B attached hereto and made a
part hereof.
     (c) Before commencing construction of the Telecommunications Equipment,
Tenant shall provide Landlord with plans and specifications for the
Telecommunications Equipment, its location, and its means of attachment to the
Building, which plans shall be subject to the approval of Landlord in its sole
and absolute discretion. Notwithstanding the foregoing, Landlord acknowledges
that it has already received and approved Tenant’s plans and specifications with
respect to the Telecommunications Equipment. In no event shall any approvals
given by Landlord with respect to the construction or the installation of the
Telecommunications Equipment, or which Landlord has the right to give, nor the
right of Landlord to supervise the installation of the Telecommunications
Equipment, constitute any warranty by Landlord of the adequacy, workmanship or
quality of the Telecommunications Equipment, nor impose

 



--------------------------------------------------------------------------------



 



upon Landlord any liability in connection with the Telecommunications Equipment.
Landlord makes no representation and shall have no obligation with respect to
the suitability of the roof for the installation and use of the
Telecommunications Equipment.
     (d) Access to the roof, cables, mechanical rooms or other areas of the
Building and all work undertaken by Tenant shall be, in each instance, with
reasonable prior notice to Landlord and in the presence of an employee or agent
of Landlord, and shall otherwise be in accordance with Landlord’s required
procedures and regulations.
     (e) Tenant shall secure all necessary building permits, including all
required FAA and FCC approvals, consents and any other approvals of federal,
state or local agency or government authority required for the
Telecommunications Equipment installation, shall provide copies of same to
Landlord, and shall comply with all requirements of any such agency or authority
and all other legal requirements, including, but not limited to, height
restrictions and screening requirements. Tenant shall provide Landlord all
installation specifications and drawings required for the securing of said
permits, consents and approvals.
     (f) Installation of the Telecommunications Equipment shall be performed so
as to cause no structural damage to the Building and in a manner that will not
affect any roof or other warranty. Any damage to the Building caused by such
installation or by the operation or existence of the Telecommunications
Equipment shall be repaired by Tenant immediately. At the termination of the
Lease by expiration of time or otherwise, Tenant, at its sole cost and expense,
shall remove the Telecommunications Equipment and all related equipment and
shall restore the Building to its condition existing prior to the installation
of the Telecommunications Equipment. Tenant shall further immediately repair, at
its sole cost and expense, any damage or destruction caused by the removal of
the Telecommunications Equipment. Restoration and repair hereby required to be
performed by Tenant shall be completed under the supervision of Landlord or
Landlord’s agent at such time and in such manner as is acceptable to Landlord.
If Tenant fails to perform any required repairs or remove any Telecommunications
Equipment required to be removed within thirty (30) days (or such longer time
period as may be reasonably necessary so long as Tenant has commenced such
repairs within said thirty (30) day period) after written notice thereof, then
Landlord shall have the right to perform any repairs and removal and
restoration, at Tenant’s sole cost and expense, and such expense shall be
reimbursed to Landlord promptly upon demand together with an administrative
charge of fifteen percent (15%) of the cost thereof. Notwithstanding anything
contained herein, Tenant shall not remove, and shall not be reimbursed for the
cost of, any component of the Telecommunications Equipment or ancillary
equipment which is affixed to, embedded in or permanently attached in or to the
Building including, but not limited to, cables and other wiring, unless Landlord
so directs otherwise.
     (g) Tenant agrees that the use of the Telecommunications Equipment will not
endanger or interfere with persons or equipment in the Building or surrounding
property. Tenant shall hold the Landlord harmless and shall indemnify and defend
the Landlord, its officers, directors, shareholders, partners, members,
managers, affiliates, employees and agents from and against all loss, cost,
injury, claims, demands and expenses of every kind (including reasonable
attorneys’ fees) which arise from or are alleged with respect to Tenant’s
exercise of the rights granted under this Amendment or actions pursuant hereto
or any breach by Tenant of its obligations under this Amendment.
     (h) Tenant shall insure that the installation is accomplished so that the
Telecommunications Equipment is securely attached to the Building, and Tenant
assumes full responsibility for any physical damage to the Building which may be
caused in whole or in part by the Telecommunications Equipment or its support
equipment.

2



--------------------------------------------------------------------------------



 



     (i) Landlord and its officers, directors, shareholders, partners, members,
members, affiliates, agents and employees shall not be liable or responsible to
Tenant for any loss or damage to the Telecommunications Equipment or person
occasioned by theft, fire, act of God, public enemy, injunction, riot, strike,
insurrection, war, court order, or for any damage or inconvenience which may
arise through the maintenance, repair or alteration of any part of the Building,
or the failure to make such repair. Tenant agrees and acknowledges that Landlord
has made no representations or warranties with respect to the physical condition
of the roof or any other portion of Building, their suitability for the purpose
intended hereunder or any other matter hereunder. Landlord shall not be liable
to Tenant for any interference with Tenant’s operation of the Telecommunications
Equipment caused by Landlord’s maintenance, repair or replacement of the roof or
any other part of the Building, and Landlord and Tenant shall cooperate with
each other so that Landlord can perform its obligations under this Lease.
     (j) The Telecommunications Equipment shall be used only by Tenant in
connection with Tenant’s Premises and shall not include any equipment or be used
for the benefit of any other part of the Building.
     (k) The rights of Tenant under this Amendment are not assignable by Tenant
and shall benefit only Tenant and not any successors, assigns or sublessees.
     (l) After the initial installation of the Telecommunications Equipment,
Landlord may from time to time cause Tenant to relocate the Telecommunications
Equipment to another portion of the roof of the Building at the sole cost of
Tenant.

3



--------------------------------------------------------------------------------



 



     2. Telecommunications Equipment Relocation. In the event that Landlord
requires Tenant to relocate the Telecommunications Equipment at any time,
Tenant, at Tenant’s sole cost and expense, shall so relocate the
Telecommunications Equipment to a location acceptable to Landlord and otherwise
in compliance with the requirements of this Amendment within thirty (30) days
after a written request by Landlord. If Tenant fails to comply with any
relocation request as stated above Landlord may cause the Telecommunications
Equipment to be relocated at Tenant’s expense, and Tenant shall pay any and all
costs incurred by Landlord to effectuate such relocation, plus a fifteen percent
(15%) administrative fee within ten (10) days after notice from Landlord;
provided, however, that in the event Tenant commences to relocate such
Telecommunications Equipment within said thirty (30) day period, it shall have
such longer period of time to complete such relocation as is reasonably
necessary so long as Tenant is diligently pursuing such relocation.
     3. Casualty Insurance. Tenant hereby agrees to obtain casualty insurance
with respect to the Telecommunications Equipment in compliance with the Lease.
     4. Landlord and Tenant Authorization. Landlord and Tenant each represents
and warrants to the other that this Amendment has been duly authorized, executed
and delivered by and on behalf of each of Landlord and Tenant, as applicable,
and constitutes the valid and binding agreement of Landlord and Tenant, as
applicable, in accordance with the terms hereof.
     5. Ratification and Construction. The terms and provisions of the Lease as
hereby amended are hereby ratified and confirmed in all respects. The
definitions of all defined terms as set forth in the Lease shall apply to such
terms used in this Amendment except as specifically provided herein to the
contrary. The captions and headings used herein are for convenience only and
shall not be deemed to limit the terms and provisions of this Amendment.
     6. Counterparts. This Amendment may be executed in multiple counterparts,
each of which taken together shall constitute one instrument.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to Lease to be
executed as of the date first above written.

                      LANDLORD:       TENANT:    
 
                    BOLINGBROOK INVESTORS, LLC, an
Illinois limited liability company       ULTA SALON, COSMETICS & FRAGRANCE,
INC., a Delaware limited liability company    
 
                   
By:
  /s/ Joseph I. Neverauskas       By:   /s/ Alex J. Lelli, Jr.    
 
 
 
         
 
    Print Name: Joseph I. Neverauskas       Print Name: Alex J. Lelli, Jr.    
Title: Senior Vice President       Title: Senior Vice President
           Growth & Development    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUIPMENT
[See Attached]

6



--------------------------------------------------------------------------------



 



Exhibit A

      TECHNICAL SPECIFICATIONS   (LOGO) [c57102c5710201.gif]

PTP 58600 & PTP 54600
Motorola 5.4 and 5.8 GHz Point-to-Point Bridges
(GRAPHIC) [c57102c5710202.gif]
Authorization Note:
The Federal Communications Commission (FCC) and Industry Canada (IC) have
authorized the Motorola 5.4 GHz PTP 400 and PTP 600 Series Point-To-Point
Wireless Ethernet Bridges, Integrated models, for sale in the U.S. and Canada.
The 5.4 GHz Connectorized versions of these devices have not been authorized as
required by the rules of the FCC and IC, and those devices are not, and may not
be, offered for sale or lease, or sold or leased in the United States or Canada,
until authorization is obtained.
Spectrum-Efficient, High-Availability Wireless Ethernet Bridges
The Motorola wi4 Fixed Point-to-Point Wireless Ethernet Bridges — PTP 600 Series
— bring together the speed and reliability of licensed wireless with the
flexibility of the unlicensed space. Operating in the 5.4 and 5.8 GHz bands at
Ethernet data rates up to 300 Mbps, the systems are designed for virtually any
environment — non-line-of-sight, line-of-sight and high interference — where
high throughput is a major requirement and/or single or dual T1/E1 capability is
needed.
Through Motorola’s unique combination of technologies, PTP 600 Series solutions
enhance link performance in a variety of applications, including T1 replacement,
Voice-over-IP, video surveillance, distance learning, telemedicine and
high-speed backhaul.
The PTP 600 Series bridges are incorporated in Motorola’s MOTOwi4™ portfolio of
innovative wireless broadband solutions that create, complement and complete IP
networks. Delivering IP coverage to virtually all spaces, the MOTOwi4 portfolio
includes Fixed Broadband, WiMAX, Mesh, and Broadband-over-Powerline solutions
for private and public networks.
Motorola PTP 58600 Bridges
5.8 GHz Part Numbers
BP5830BH-2AA Integrated
BP5830BHC-2AA Connectorized
BP5830BH15-2AA Integrated Lite
BP5830BHC15-2AA Connectorized Lite
Motorola PTP 54600 Bridges
5.4 GHz Part Numbers
BP5530BH-2DD Integrated
BP5530BHC-2AA Connectorized
BP5530BH15-2DD Integrated Lite
BP5530BHC15-2AA Connectorized Lite
(GRAPHIC) [c57102c5710203.gif]

 



--------------------------------------------------------------------------------



 



Exhibit A
TECHNICAL SPECIFICATIONS

MOTOROLA Point-to-Point Broadband Wireless Solutions
Technical Specifications for the MOTOROLA 5.4 and 5.8 GHz POINT-TO-POINT BRIDGES
— PTP 600 Series

     
Radio Technology
  Remarks
RF band
  5.725 GHz-5.850 GHz*
 
  5.470 GHz-5.725 GHz*
Channel size
  30 MHz
Channel selection/
dynamic frequency control

Transmit power
 
By intelligent Dynamic Frequency Selection (i-DFS) or manual intervention;
automatic selection on start-up and continual adaptation to avoid interference;
10 MHz step size for WiMAX compatibility Varies with modulation mode and
settings from 0 dBm to 25 dBm
System gain
  Integrated: Varies with modulation mode; up to 163 dB using 23.5 dBi
integrated antenna**
 
  Connectorized: Varies with modulation mode and antenna type**
Receiver sensitivity
  Adaptive, varying between -91 dBm and -58 dBm
Modulation
  Dynamic; adapting between BPSK single and 256 QAM dual
Error correction
  FEC, ARQ
Duplex scheme
  TDD ratio: Dynamic or Fixed; same or split frequency Tx/Rx
Antenna: type/gain/B/W
  Integrated: Integrated flat plate 23 dBi / 7°
 
  Connectorized: Approved to operate with flat plate up to 28 dBi or parabolic
dish up to 37.7 dBi;
 
  connected via 2 x N-type female
Range
  Upto 124 miles (200 km)***
Security and encryption
  Proprietary scrambling mechanism; optional AES 128 and 256 Bit Encryption
 
  * Regulatory conditions for RF bands should be confirmed prior to system
purchase
 
  ** Gain and maximum transmit power may vary based on regulatory domain
 
  *** In all cases the range limit is set by the latest software release
Ethernet Bridging & T1/E1
   
Protocol
  IEEE 802.3
User data throughput
  Integrated and Connectorized: Dynamically variable up to 300 Mbps at the
Ethernet (aggregate)
 
  Integrated and Connectorized Lite: Dynamically variable up to 150 Mbps at the
Ethernet (aggregate)
Latency
  <1 ms each direction typical
Interface
  10/ 100/1000 Base T (RJ-45) — auto MDI/MDIX, 1000 Base SX option
T1/E1 Interface
  G703/G704     G823/GS24
 
  Integrated and Connectorized: Provides dual T1/E1 ports
 
  Integrated and Connectorized Lite: Provides a single Tl /El port
 
   
Management & Installation
   
LED indicators
  Power status, Ethernet link status and activity
System management
  Web or SNMP using MIBII, WiMAX and private MIB; Canopy® Prizm
Installation
  Built-in audio assistance for link optimization
Connection
  Distance between outdoor unit and primary network connection: up to 330’ (100
meters)
 
   
Physical
   
Dimensions
  Integrated Outdoor Unit (ODU): Width 14.5” (370 mm), Height 145” (370 mm),
Depth 3.75”
(95 mm)
 
  Connectorized ODU: Width 12.2” (309 mm), Height 12.2” (309 mm), Depth 4.1”
(105 mm) Powered indoor unit (PIDU Plus): Width 9.75” (250 mm), Height 1.5” (40
mm), Depth 3”
(80 mm)
Weight
  Integrated ODU: 12.1 Ibs (5.5 kg) including bracket
 
  Connectorized ODU: 9.1 Ibs (4.3 kg) including bracket
 
  PIDU Plus: 1.9 Ibs (864 g)
Wind speed
  150 mph (242 kph)
Power supply
  Integrated with Indoor Unit
Power source
  90-240 VAC, 50-60 Hz / 36-60V DC; redundant powering configurations supported
Power consumption
  55 W max
 
   
Environmental & Regulatory
   
Operating temperature
  -40°F (-40°C) to +140°F (+6O°C), including solar radiation
Protection and safety
  UL60950; IEC60950; EN60950; CSA-C22.2 No. 60950
Radio
  5.8 GHz: FCC Part 15, sub-part C 15.247, Eire ComReg 03/42, UK Approval to
IR2007
 
  5.4 GHz: EN 301 893
EMC
  USA-FCC Part 15, Class B; Europe-EN 301 489-4

(GRAPHIC) [c57102c5710204.gif]
Motorola, Inc., Unit A1, Linhay Business Park, Eastern Road, Ashburton, Devon,
TQ13 7UP, UK +1 877 515-0400 • www.motorola.com/ptp
MOTOROLA, the stylized M Logo and all other trademarks indicated as such herein
are trademarks of Motorola, Inc. ® Reg. US Pat & Tm, Office. All other product
or service names are the property of their respective owners, © 2007 Motorola,
Inc. All rights reserved.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LOCATION OF EQUIPMENT
[See Attached]

7



--------------------------------------------------------------------------------



 



Exhibit B
(GRAPHIC) [c57102c5710205.gif]

 